Exhibit 10.4

Pepco Holdings, Inc.

2014 Management Employee

Severance Plan



--------------------------------------------------------------------------------

Pepco Holdings, Inc.

2014 Management

Employee Severance Plan

Plan and Summary Plan Description

This document serves as the plan document and summary plan description for the
Pepco Holdings, Inc. (“PHI”) 2014 Management Employee Severance Plan (the
“Plan”) for management employees of PHI subsidiaries (together with PHI, its
successors and its affiliates, the “Company”). The Plan is effective as of
April 29, 2014 and shall remain in effect until the second anniversary of the
closing of the transaction contemplated by the Agreement and Plan of Merger
among PHI, Exelon Corporation and Purple Acquisition Corporation, a wholly-owned
subsidiary of Exelon, dated April 29, 2014 (the “Merger Agreement”) or, if
earlier, the date the Merger Agreement terminates, unless extended by PHI (the
“Plan Term”).

You should read this document carefully. If you have any questions after reading
this document, or would like to further discuss the details of the Plan, you
should contact the Benefits Department or your HR Business Partner.

The Plan is administered by the PHI Vice President, People Strategy & Human
Resources (PS&HR) who makes all appropriate decisions as to eligibility,
participation, and benefits under the Plan and has discretion to interpret the
Plan.

 

Coverage   

You are covered by the Plan if you are employed by the Company in a full-time or
part-time management position immediately before a “Change in Control” (as
defined below), or if earlier, when you terminate employment, except that you
are not covered by the Plan if you are:

 

•      a temporary employee,

 

•      an intern or summer employee,

 

•      receiving benefits under any Company sponsored long-term disability plan,
or

 

•      not classified by the Company as an employee (even if you are an employee
under common law)

 

In addition, if you are eligible for any other severance payment by the Company
pursuant to an agreement or plan in effect immediately prior to a Change in
Control or, if earlier, when you terminate employment (“Other Plan Eligible
Employee”), you are eligible to receive only the following benefits under this
Plan (a) the severance cash benefit, reduced by the amount of cash severance
paid under your other severance arrangement(s), as described below, (b) the
opportunity to begin a leave of absence as described below and (c) the “Special
Good Reason Severance Benefit” described below.

 

- 2 -



--------------------------------------------------------------------------------

Eligibility   If you are covered by the Plan, you will be eligible to receive
the severance benefits under the Plan if–   1.    during the Term of the Plan,
your employment with the Company is terminated by the Company without “Cause”
or, after a Change in Control and during the Term of the Plan, you terminate
your employment for “Good Reason” (as “Cause” and “Good Reason” are defined
below);   2.    you continue to perform your duties in a manner satisfactory to
the Company until the date of your employment termination (as designated by the
Company in the case of a termination by the Company without Cause);   3.    you
execute and submit a document (“Release”) in a form provided to you by the
Company waiving and releasing the Company from any claims related to your
employment with the Company or its termination; and   4.    you do not revoke
your Release at any time prior to seven (7) days after its execution.  

 

You will be given up to forty-five (45) days from receipt of the Release to
consider the Release (as determined by the Company). If you do not execute the
Release or if you rescind the Release, you will not be entitled to any benefits
under the Plan and you will have no rights to be rehired or recalled to work by
the Company.

Severance Cash Benefit  

If you are eligible to receive benefits under this Plan and you are not an Other
Plan Eligible Employee, you will receive a severance cash benefit as described
in this section. Your severance cash benefit is a lump sum cash payment in an
amount determined by multiplying your weekly base pay by your number of full
years of “Vesting Service” under the PHI Retirement Plan (excluding any years
paid under a prior company severance plan) and multiplying the product by two.
(Your years of “Vesting Service” are generally the number of full calendar years
you have been employed by the Company.) The minimum severance payment is eight
(8) weeks of weekly base pay.

 

Weekly base pay is your annual salary rate in effect at the time of your
termination from employment (or, if higher, the rate in

 

- 3 -



--------------------------------------------------------------------------------

 

effect immediately prior to the Change in Control) divided by fifty-two (52).
Weekly base pay is computed before any deductions and excludes overtime,
bonuses, and other extra compensation.

 

If you are a part-time employee, your weekly base pay will be determined by
multiplying your hourly rate of pay by forty (40) hours. This product will then
be multiplied by a fraction, the numerator of which is the number of hours you
normally work per week and the denominator of which is 40. For this purpose,
your hourly rate of pay is the greater of your hourly rate of pay in effect at
the time of your termination of employment or your hourly rate of pay in effect
immediately prior to the Change in Control.

 

Further, you will receive an additional cash severance payment equal to the sum
of:

 

  i.    an amount equivalent to your target-level bonus under the Annual
Incentive Plan, pro-rated through the last day of work; and   ii.    an amount
that depends on your years of service as follows: for employees with five (5) or
more years of vesting service under PHI’s Retirement Plan, an additional payment
will be made of $10,000, less applicable taxes; and, for employees with less
than five (5) years of vesting service, an additional payment of $5,000, less
applicable taxes will be made.  

Your cash severance benefits under this Plan will be paid to you as a lump sum
within thirty (30) calendar days of receipt by the Company of your executed and
unrevoked Agreement, or as soon as practicable thereafter (but no later than the
short-term deferral deadline under section 409A of the Internal Revenue Code
(“Section 409A”)).

 

The cash benefit payment is not taken into account in computing benefits under
any of the PHI benefit plans and policies.

Severance Cash Benefit for Other Plan Eligible Employees   If you are an Other
Plan Eligible Employee, and you are eligible to receive benefits under this
Plan, you will receive a Severance Cash Benefit in the amount described above,
subject to the same terms and conditions as a non-Other Plan Eligible Employee,
except as follows: The amount of your Severance Cash Benefit shall be reduced
(but not below zero) by the sum of (a) the lump sum cash severance payment you
receive under another severance arrangement with the Company (or the sum of such
payments if you receive more than one such payment

 

- 4 -



--------------------------------------------------------------------------------

  under one or more other severance arrangements with the Company), that is in
effect when this Plan first applies to you (the “Other Plan Benefit”), and (b)
the amount of the payment, if any, you receive with respect to the bonus under
the Annual Incentive Plan for the year of your separation from service
(determined without regard to any leave of absence you take under this Plan).
For purposes of the preceding sentence, your Other Plan Benefit includes the
Special Good Reason Severance Benefit described below. Special Good
Reason Severance Benefit for Other Plan Eligible Employees   If you are an Other
Plan Eligible Employee and, after a Change in Control and during the Term of the
Plan, you terminate your employment for Good Reason, you will be eligible for
the Special Good Reason Severance Benefit described in this paragraph if you are
not otherwise entitled to a severance benefit from the Company pursuant to a
plan or agreement in effect immediately prior to the Change in Control (“Other
Severance Arrangement”). The Special Good Reason Severance Benefit shall be the
severance benefits that you would have received under Other Severance
Arrangements had your employment, instead, been terminated by the Company other
than for cause. The Special Good Reason Severance Benefit shall be paid in the
amount, and at the time(s), specified in the Other Severance Arrangements.
Change in Control   For purposes of the Plan, a “Change in Control” occurs if,
during the Plan Term–       i.      any person is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of PHI (not including in the securities beneficially
owned by such person any securities acquired directly from the PHI or its
subsidiaries) representing 35% or more of the combined voting power of PHI’s
then outstanding securities;       ii.      during any period of 12 consecutive
months, the individuals who, at the beginning of such period, constitute the
board of directors of PHI (the “Incumbent Directors”) cease for any reason other
than death to constitute at least a majority thereof; provided that a director
who was not a director at the beginning of such 12-month period shall be deemed
to have satisfied such 12-month requirement (and be an Incumbent Director) if
such director was elected by, or on the recommendation of or with the approval
of, at least two-thirds of the directors who then qualified as Incumbent
Directors either actually (because they were directors at the beginning of such
12-month period) or by prior operation of this clause (ii);

 

- 5 -



--------------------------------------------------------------------------------

      iii.      the consummation of a merger or consolidation of PHI with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of PHI outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 50% of the combined voting power of the voting securities of
PHI or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation, or (B) a merger or consolidation effected to
implement a recapitalization of PHI (or similar transaction) in which no person
is or becomes the beneficial owner, as defined in clause (i), directly or
indirectly, of securities of PHI (not including in the securities beneficially
owned by such person any securities acquired directly from PHI or its
subsidiaries) representing 50% or more of either the then outstanding shares of
stock of PHI or the combined voting power of the PHI’s then outstanding
securities; or       iv.      the stockholders of PHI approve a plan of complete
liquidation or dissolution of PHI, or there is consummated an agreement for the
sale or disposition by PHI of all or substantially all of PHI’s assets, other
than a sale or disposition by PHI of all or substantially all of the PHI’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportion as
their ownership of the PHI immediately prior to such sale;   provided that with
respect to any payment under the Plan that is subject to section 409A of the
Internal Revenue Code (the “Code”) and is triggered by a “Change in Control,” a
“Change in Control” shall not occur unless it is also an event described under
Section 409A(a)(2)(A)(v) of the Code. Cause   For purposes of the Plan, “Cause”
means:       i.      intentional fraud or material misappropriation with respect
to the business or assets of the Company;       ii.      your persistent refusal
or willful failure to perform substantially your duties and responsibilities to
the Company, which continues after you receive notice of such refusal and are
afforded a period of not less than 45 days to remedy the refusal or failure to
the satisfaction of the board of directors of the Company; or       iii.     
conduct that constitutes disloyalty to the Company or that materially damages
the property, business or reputation of the Company.

 

- 6 -



--------------------------------------------------------------------------------

Good Reason   For purposes of the Plan, “Good Reason” means, without your
express written consent, the occurrence of the following circumstances, provided
that (a) you provide written notification of such circumstances to the Company
no later than ninety (90) days from the original occurrence of such
circumstances, (b) the Company fails to fully correct such circumstances within
thirty (30) days of receipt of such notification, and (c) you terminate your
employment with the Company within two (2) years after the original occurrence
of such circumstances:       i.      the assignment to you of any duties
inconsistent in any materially adverse respect with your position, authority,
duties or responsibilities (except for a reduction in duties and
responsibilities based upon performance) from those in effect immediately prior
to the Change in Control;       ii.      a material reduction in your base
compensation (except for a reduction based on performance), as in effect
immediately before the Change in Control; or       iii.      the Company’s
requiring you to be based in any office or location more than 50 miles from that
location at which you performed your services immediately prior to the
occurrence of a Change in Control, except for travel reasonably required in the
performance of your responsibilities. Leave of Absence Option  

If you are eligible for severance benefits (including if you are an Other Plan
Eligible Employee), you may elect at the time your active employment terminates
as described above to either terminate your employment immediately (including as
a retirement) or you may elect to begin one of the two leave of absence options
described below.

 

Personal Leave of Absence

 

You may elect a Personal Leave of Absence (“Personal LOA”) for a period of time
equal to the number of weeks for which you are entitled to receive severance pay
(LOA period). For example, if you are entitled to 40 weeks of severance pay, you
may elect a Personal LOA for up to 40 weeks after the date on which the Company
determines that your active employment ends. If you elect this method of
separation, your termination of employment date will be delayed until the
earlier of the expiration of your LOA period or the date on which you
voluntarily terminate

 

- 7 -



--------------------------------------------------------------------------------

  

your Personal Leave of Absence. However, if you are at least age 52 at time of
separation, you may remain on LOA for up to three (3) years or the date in which
you vest in the PHI Retirement Plan, whichever occurs earlier. During your LOA
period, you will be eligible for certain benefits as described below under
Partial Payment for Continued Group Medical, Dental and Vision Plan Coverage

 

Special Leave of Absence

 

If you are a participant under the PHI Retirement Plan who is 52 years of age or
older at the time you are to separate from service, you may elect a Special
Leave of Absence up to a maximum of three (3) years in order to reach minimum
early retirement age under the PHI Retirement Plan and/or to meet the minimum
qualifications for retiree medical and life benefits. During the Special Leave
of Absence period, you will receive company paid basic life insurance and
subsidized health plan benefits as described below under Partial Payment for
Continued Group Medical, Dental and Vision Plan Coverage.

 

On the first of the month following your 55th birthday or the first of the month
following the month you first become eligible for both the PHI Retirement Plan
benefit and retiree medical and life benefits provided under the PHI Welfare
Plan for Retirees then in effect for management employees, your Special LOA
period will end and your employment will be terminated.

 

Note if you participate in a retirement plan that is not tax-qualified (an
executive plan): If you elect a Personal LOA or a Special LOA, your employment
will be considered to have terminated at the beginning of the leave for purposes
of any benefit to which you are entitled that constitutes non-qualified deferred
compensation under section 409A of the Code. Your leave of absence will not
change the time or form of payment of such benefits. Accordingly, if such
benefit is scheduled to be paid on account of your separation from service, it
will be paid at the beginning of your leave (subject to any delay required by
section 409A of the Code). If you qualify for such benefit on account of your
leave of absence or the amount of the benefit is enhanced because of your leave,
the amount of the benefit (or, if applicable, the amount by which the benefit is
increased due to the leave) will be reduced actuarially to account for the fact
that the benefit begins to be paid prior to the end of the leave of absence. For
this purpose, actuarial equivalence will be determined using the assumptions
specified in the applicable plan (or, if none, using the assumptions in 417(e)
of the Code).

 

- 8 -



--------------------------------------------------------------------------------

  

Other provisions regarding the Leave of Absence Options

 

During the LOA period, you are not authorized to act on behalf of the Company
unless requested to do so by the Company.

 

If you elect a Leave of Absence, you will continue to accrue service under the
PHI Retirement Plan for the LOA period. If you die during your LOA period, your
surviving spouse (if any) will be eligible for a surviving spouse annuity under
the terms of the PHI Retirement Plan or other applicable plan based on service
accrued through the date of death.

 

Except for continued medical, dental and vision coverage and continued life
insurance as described below, with respect to all other benefits, including
coverage and benefits under PHI’s Long Term Disability Plan, you will be treated
as a terminated employee during your LOA period.

 

You may not participate in PHI’s Educational Assistance Program during your LOA
period. However, you may complete any courses in progress on the date your LOA
period begins.

Taxation   

Lump Sum Payments - Generally, federal income tax equal to 25% of the lump-sum
payment will be withheld from your payment. Social Security/Medicare Tax
(maximum is typically 7.65%) and the applicable state/local income tax will also
be withheld. Any other legally required withholdings and any amount you owe PHI
or one of its subsidiaries will also be deducted from your lump-sum payment.

 

If, upon separation from service, you are a “specified employee” within the
meaning of Section 409A, any payment under this Plan that is subject to Section
409A and would otherwise be paid within six months after your separation from
service will instead be paid in the seventh month following your separation from
service (to the extent required by Section 409A(a)(2)(B)(i)).

If You Are Rehired by PHI    If you are rehired by the Company after receiving a
cash payment, as a condition of reemployment, you must repay the excess, if any,
of the amount of the cash payment over an amount equal to your weekly base pay
(that was used to compute the cash payment) for the period between your
termination or LOA date and rehire date. The Company has no obligation to rehire
or recall you once your employment has been terminated.

 

- 9 -



--------------------------------------------------------------------------------

Vacation Pay/Sick

Leave

   You will be paid for your unused vacation in accordance with the applicable
PHI policy. In addition, if you were formally a union represented employee or a
Pepco Non-Bargaining Unit employee and you have a sick leave carryover bank
balance, you will be paid for that balance in accordance with the applicable PHI
policy. Partial Payment for Continued Group Medical, Dental and Vision Plan
Coverage    Your active employee coverage under the PHI medical, dental and/or
vision plans will end on the last day of the month in which your active
employment ends unless you are eligible for and elect a Special Leave of
Absence. Continuation of coverage will be offered to you under the terms
described below:   

 

Termination or Personal Leave of Absence

 

If on the date your active employment ends, you are not eligible to retire under
PHI’s Retirement Plan, COBRA coverage may be available to you. If you elect
COBRA coverage and you have five (5) or more years of service, a portion of the
premiums will be paid for six (6) months. If you have less than five (5) years
of service, a portion of the premiums will be paid for three (3) months.

 

A portion of your COBRA premiums will be paid during this period of time so that
your cost of coverage is the same as your cost would be if you were an active
employee participating in the medical, dental and vision plans offered to
employees of PHI within the same job classification as you had on the day your
active employment ended.

 

A portion of the premiums will be paid only if you pay your share of the
premiums when they are due. If you fail to pay your portion of the premiums in a
timely manner, your coverage will terminate without opportunity for
reinstatement.

 

When your period of partially paid coverage ends, you will be offered any
remaining standard COBRA coverage in accordance with standard COBRA continuation
coverage procedures under PHI’s health plans, generally eighteen (18) months.

 

Special Leave of Absence

 

If you are eligible for and elect the Special Leave of Absence you will receive
Company paid basic life insurance benefits at no cost. Also, you will be
eligible for medical, dental and vision coverage during your Special Leave of
Absence. Your cost of coverage for medical, dental and vision coverage will be
the

 

- 10 -



--------------------------------------------------------------------------------

   same as your cost would be if you were an active employee participating in
the medical, dental and vision plans offered to employees of PHI within the same
job classification as you on the day your active employment ends.   

 

Retirement

 

If on the date your active employment ends, you retire under the PHI Retirement
Plan, you may begin participation under the Retiree Medical Plan Program, if
eligible. Your medical coverage will be provided under that program and COBRA
dental and vision coverage may be available to you. If you do not waive this
COBRA coverage, PHI will pay a portion of the premium for six (6) months.

 

A portion of your COBRA premiums will be paid during this period of time so that
your cost of coverage is the same as your cost would be if you were an active
employee participating in the medical, dental and vision plans offered to
employees of PHI within the same job classification as you had on the day your
active employment ended.

 

A portion of the premiums will be paid only if you pay your share of the
premiums when they are due. If you fail to pay your portion of the premiums in a
timely manner, your coverage will terminate without opportunity for
reinstatement.

 

COBRA is a provision of federal law that allows employees who terminate
employment to continue health benefit coverages. Employees and their dependents,
if applicable, may be eligible for continued health-related benefits for a
limited time (generally up to eighteen (18) months after active employment
terminates). Except as provided above, with respect to participation in the
Plan, the cost of continued coverage must be paid by those who elect it. You
will be notified of your COBRA rights within fourteen (14) calendar days
following the expiration of active employee coverage.

 

Life Insurance-Termination-Conversion/Portability

 

When you terminate, you are not eligible to elect to continue your active basic
life insurance coverage (coverage paid by the company). Your company paid
coverage ends on the last day of your active employment, unless you are eligible
for Retiree Life Insurance or you are eligible for and elect a Special Leave of
Absence. You will be provided a notice of your conversion/portability rights
upon termination of employment,

 

- 11 -



--------------------------------------------------------------------------------

  

commencement of your Personal LOA, or retirement. There is a limited period of
time in which to exercise these rights so please read the materials provided to
you carefully.

 

Special Leave of Absence

 

If you elect the Special Leave of Absence you will be eligible to continue your
active basic life insurance during your Special Leave of Absence. The Company
will pay your full cost of basic coverage.

Repayment of Educational Assistance Benefits    If you are participating or you
have participated in PHI’s Educational Assistance Program, you will not be
required to repay any amounts paid by PHI for any courses taken under the
Program or any courses which are in progress on the date your active employment
ends. Other Plans and Policies    For purposes of all other benefit plans and
policies, you will be considered to have terminated employment on the earlier of
the date your employment ends or the date you begin a Personal or Special Leave
of Absence. Workers Adjustment and Retraining Notification Act    In the event
the Company has any liability for back pay or benefits related to notice of
termination under the Workers Adjustment and Retraining Notification Act (WARN),
the benefits paid under this Plan will reduce any such liability. Claims    You
must file a written claim for Plan benefits no later than ninety (90) days after
your employment termination. Denied Claims   

Your claim for benefits under the Plan will be processed or denied within 90
days of receipt (under special circumstances, this period may be extended by an
additional 90 days).

 

If your claim for benefits is denied in whole or in part, you will receive a
written explanation which will include:

  

•      the specific reason(s) for the denial;

 

•      reference to the specific Plan provisions on which the denial is based;

 

•      a description of the Plan’s review procedures and the time limits
applicable to those review procedures, including a statement of your right to
bring a civil action under Section 502 (a) of the Employee Retirement Income
Security Act following an adverse benefit determination upon appeal;

 

•      a description of any additional material or information required for you
to complete your claim, as well as an explanation of why such material or
information is necessary.

 

- 12 -



--------------------------------------------------------------------------------

Appeal of Denied Claims   

You have the right to seek an appeal of your denied claim. If your claim has
been denied, you or your authorized representative may file a written appeal
with the Manager, Benefits within 60 calendar days after you receive the claim
denial. Your written appeal must state the reasons for the appeal and include
evidence to support your position. You or your authorized representative may
request an opportunity to review pertinent Plan documents free of charge to
assist you with the preparation of your appeal. You will receive a written
response from the Manager, Benefits within 60 calendar days after receipt of
your written appeal, unless special circumstances require an extension of time,
in which case the decision will be made and communicated to you as soon as
possible, but not more than 120 days after receipt of your appeal.

 

If the decision is adverse to you, the decision is final and is not subject to
further appeal. The response will specify the reasons for the decision and will
refer to applicable Plan provisions. The response will include a statement
explaining that you have a right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits, and a statement of your right
to bring a civil action under Section 502 (a) of the Employee Retirement Income
Security Act.

Plan Amendment    The Company may at any time amend to terminate this Plan,
provided that, after a Change in Control, the Plan may not be amended in any
manner that is adverse to a Plan participant without the participant’s consent.
  

 

Administrative Information

Name of Plan    Pepco Holdings, Inc. 2014 Management Employee Severance Plan

 

- 13 -



--------------------------------------------------------------------------------

Participants    The Plan provides benefits for regular full-time or part-time
management employees. Effective Date    April 29, 2014 Name and Address of
Employer   

Pepco Holdings, Inc.

701 Ninth Street, N.W.

Washington, D.C. 20068

Employer Identification Number    52-2297449 Plan Number    525
Plan Administrator and Agents for Service of Legal Process    The PHI Vice
President, People Strategy and Human Resources administers the Plan. For
disputes arising under the Plan, the resident agent for service of legal process
is:   

General Counsel

Pepco Holdings, Inc.

701 Ninth Street, N.W.

Washington, D.C. 20068

 

Legal process may also be served upon the Plan Administrator.

Type of Administration    Benefits under this Plan are paid from the general
assets of the Company. Type of Plan    Welfare – Severance Plan Plan Records and
Plan year    The Plan’s fiscal records are kept on a plan year basis. The Plan
year is the twelve-month period beginning on January 1, and ending on December
31. Your Rights Under ERISA   

As a participant in the Pepco Holdings, Inc. 2014 Management Employee Severance
Plan, you are entitled to certain rights and protections under the Employee
Retirement Income Security Act of 1974 (ERISA). ERISA provides that all Plan
participants shall be entitled to:

 

•      Examine, without charge, at the Plan Administrator’s office all Plan
documents, including insurance contracts and copies of all documents filed by
the Plan with the U.S. Department of Labor, such as detailed annual reports and
plan descriptions.

 

- 14 -



--------------------------------------------------------------------------------

  

•      Obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. The Administrator may make a
reasonable charge for the copies.

 

•      Receive a copy of the Plan’s annual financial report. The Plan
Administrator is required by law to provide each participant with a copy of this
summary annual report.

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
people who are responsible for the operation of the employee benefit Plan. The
people who operate your Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of you and other Plan participants and
beneficiaries.

 

No one, including your employer, your union, or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA. If your claim for welfare
benefits is denied in whole or in part you must receive a written explanation of
the reason for the denial.

 

You have the right to have the Plan review and reconsider your claim. Under
ERISA, there are steps you can take to enforce the above rights.

 

For instance, if you request materials from the Plan and do not receive them
within 30 days you may file suit in federal court. In such case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator.

 

Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the plan administrator to
provide the

 

- 15 -



--------------------------------------------------------------------------------

  

materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or Federal court. In addition, if
you disagree with the plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in Federal court. If it should happen that plan fiduciaries misuse the
plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

 

Assistance with Your Questions

 

If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

- 16 -